Case 2:20-cr-00182-DBB Document 284-1 Filed 08/04/21 PageID.1700 Page 1 of 12




                             EXHIBIT 1:
  TEXT MESSAGE STRING BETWEEN PATTON
           AND HIS ASSOCIATES
    Case 2:20-cr-00182-DBB Document 284-1 Filed 08/04/21 PageID.1701 Page 2 of 12


Start Time: 3/25/2020 2:24:52 PM(UTC-6)
Last Activity: 6/2/2020 10:33:52 PM(UTC-6)
Participants: +               Jaxon Patton , +           Drew Bradly, +              Blake Patterson,
+                 Sean Ward , +               ,+           Nick Harward, +              Summerblaze,
+                 Maddie Hammer
From: +                Blake Patterson
Timestamp: 5/27/2020 7:23:23 PM(UTC-6)
Source App: iMessage: +
Body:
187gangsters is a credible news source and Shan simply refuses to acknowledge that


From: +                Jaxon Patton (owner)
Timestamp: 5/27/2020 7:25:23 PM(UTC-6)
Source App: iMessage: +
Body:
only good cop is a dead one


From: +                Jaxon Patton (owner)
Timestamp: 5/27/2020 7:35:32 PM(UTC-6)
Source App: iMessage: +
Body:
the 187 gangsters posts of the aftermath


From: +                Drew Bradly
Timestamp: 5/27/2020 7:35:53 PM(UTC-6)
Source App: iMessage: +
Body:
I'm glad 187 gangstersz exists


From: +                Sean Ward
Timestamp: 5/27/2020 7:56:00 PM(UTC-6)
Source App: iMessage: +
Body:
Fuck that guy


From: +                Jaxon Patton (owner)
Timestamp: 5/27/2020 7:56:04 PM(UTC-6)




                                                                                                        -
Source App: iMessage: +




                                                                                             FBl-01-01438
    Case 2:20-cr-00182-DBB Document 284-1 Filed 08/04/21 PageID.1702 Page 3 of 12


Body:
the aftermath videos are pretty cool. people are straight up destroying cop cars n shit


From: +                Sean Ward
Timestamp: 5/27/2020 7:57:12 PM(UTC-6)
Source App: iMessage: +
Body:
Pretty radical of me but I feel like you should just chill with your full body weight on a dudes neck


From: +                Sean Ward
Timestamp: 5/27/2020 7:57:19 PM(UTC-6)
Source App: iMessage: +
Body:
Shouldn't


From: +                Sean Ward
Timestamp: 5/27/2020 7:57:20 PM(UTC-6)
Source App: iMessage: +
Body:
Fuck


From: +                Jaxon Patton (owner)
Timestamp: 5/27/2020 7:57:34 PM(UTC-6)
Source App: iMessage: +
Body:
for 10 minutes


From: +                Sean Ward
Timestamp: 5/27/2020 7:59:56 PM(UTC-6)
Source App: iMessage: +
Body:
That guy is honestly fucked


From: +                Jaxon Patton (owner)
Timestamp: 5/27/2020 8:03:34 PM(UTC-6)
Source App: iMessage: +
Body:




                                                                                                               FBl-01-01439


                                                                                                        FBl-01-01439
    Case 2:20-cr-00182-DBB Document 284-1 Filed 08/04/21 PageID.1703 Page 4 of 12


i mean at some point when your whole body weight is on someone's neck and they haven't moved in 5 minutes you
could prolly take your weight off


From: +                Jaxon Patton (owner)
Timestamp: 5/28/2020 11 :15:48 AM(UTC-6)
Source App: iMessage: +
Body:
where is this saturday protest?


From: +                Blake Patterson
Timestamp: 5/28/2020 11 :22:02 AM(UTC-6)
Source App: iMessage: +
Body:
I feel like they always start at the FBI building then march up to the capitol


From: +                Sean Ward
Timestamp: 5/28/2020 11 :29:22 AM(UTC-6)
Source App: iMessage: +
Body:
Bout to spark one up right tf now


From: +                Jaxon Patton (owner)
Timestamp: 5/28/2020 11 :58:45 AM(UTC-6)
Source App: iMessage: +
Body:
sean where did you see protest things?


From: +                Jaxon Patton (owner)
Timestamp: 5/28/2020 11 :59:25 AM(UTC-6)
Source App: iMessage: +
Body:
oh you mean all i have to do is go downtown and yell about how much i hate cops? like i've been doing for years


From: +                Summerblaze
Timestamp: 5/28/2020 12:03:54 PM(UTC-6)
Source App: iMessage: +
Body:
Oh no I thought you meant just everywhere. Are you going to go?




                                                                                                                  FBl-01-01440


                                                                                                 FBl-01-01440
   Case 2:20-cr-00182-DBB Document 284-1 Filed 08/04/21 PageID.1704 Page 5 of 12




From: +                Blake Patterson
Timestamp: 5/28/2020 12:09:04 PM(UTC-6)
Source App: iMessage: +
Body:
Fuck yeah he's going


From: +                Blake Patterson
Timestamp: 5/28/2020 12:09:07 PM(UTC-6)
Source App: iMessage: +
Body:
Same with Igor


From: +                Summerblaze
Timestamp: 5/28/2020 12:20:32 PM(UTC-6)
Source App: iMessage: +
Body:
Sounds fun!


From: +                Jaxon Patton (owner)
Timestamp: 5/28/2020 3: 19:22 PM(UTC-6)
Source App: iMessage: +
Body:
i guess the cops are shooting people in ogden too


From: +                Sean Ward
Timestamp: 5/28/2020 9: 16:08 PM(UTC-6)
Source App: iMessage: +
Body:
Should we take bets on how long this cop stays unmurdered


From: +                Blake Patterson
Timestamp: 5/29/2020 9: 17:44 AM(UTC-6)
Source App: iMessage: +
Body:
Gladly


From: +                Blake Patterson




                                                                                   FBl-01-01441


                                                                      FBl-01-01441
    Case 2:20-cr-00182-DBB Document 284-1 Filed 08/04/21 PageID.1705 Page 6 of 12


Timestamp: 5/29/2020 9:26:41 AM(UTC-6)
Source App: iMessage: +
Body:
Cough em up


From: +                Summerblaze
Timestamp: 5/29/2020 10: 10:39 AM(UTC-6)
Source App: iMessage: +
Body:
20 bucks says jax breaks the first window


From: +                Summerblaze
Timestamp: 5/29/2020 10: 11 :26 AM(UTC-6)
Source App: iMessage: +
Body:
Jax I'll give you 20 bucks to break a window


From: +                Blake Patterson
Timestamp: 5/29/2020 10: 12:07 AM(UTC-6)
Source App: iMessage: +
Body:
I'll chip in on that


From: +                Blake Patterson
Timestamp: 5/29/2020 10: 12:57 AM(UTC-6)
Source App: iMessage: +
Body:
Just make sure it's a gov building. No local business, ok Jax?


From: +                Jaxon Patton (owner)
Timestamp: 5/29/2020 2:26:47 PM(UTC-6)
Source App: iMessage: +
Body:
what time does the riot start tomorrow?


From: +                Blake Patterson
Timestamp: 5/29/2020 2:28: 10 PM(UTC-6)
Source App: iMessage: +




                                                                                    FBl-01-01442


                                                                       FBl-01-01442
    Case 2:20-cr-00182-DBB Document 284-1 Filed 08/04/21 PageID.1706 Page 7 of 12


Body:
Designer Molotov cocktails


From: +               Sean Ward
Timestamp: 5/29/2020 2:28: 11 PM(UTC-6)
Source App: iMessage: +
Body:
Who's gonna do it


From: +               Sean Ward
Timestamp: 5/29/2020 2:28:27 PM(UTC-6)
Source App: iMessage: +
Body:
Molotov cocktails in martini glasses


From: +               Jaxon Patton (owner)
Timestamp: 5/29/2020 2:31 :52 PM(UTC-6)
Source App: iMessage: +
Body:
do i bring the machetes to the riot tomorrow


From: +               Jaxon Patton (owner)
Timestamp: 5/29/2020 2:31 :56 PM(UTC-6)
Source App: iMessage: +
Body:
we can all have one


From: +               Jaxon Patton (owner)
Timestamp: 5/29/2020 3: 13: 14 PM(UTC-6)
Source App: iMessage: +
Body:
i know i've been known to be a little bit of a wildcard, but i'm gonna say something pretty crazy rn. so buckle down
everyone


From: +               Jaxon Patton (owner)
Timestamp: 5/29/2020 3: 13:54 PM(UTC-6)
Source App: iMessage: +
Body:




                                                                                                                       FBl-01-01443


                                                                                                    FBl-01-01443
    Case 2:20-cr-00182-DBB Document 284-1 Filed 08/04/21 PageID.1707 Page 8 of 12


i'm not a big fan of cops right now


From: +                 Blake Patterson
Timestamp: 5/29/2020 11 :05:14 PM(UTC-6)
Source App: iMessage: +
Body:
So are we protesting tomorrow


From: +                 Blake Patterson
Timestamp: 5/29/2020 11 :05:45 PM(UTC-6)
Source App: iMessage: +
Body:
I'm totally down


From: +                 Jaxon Patton (owner)
Timestamp: 5/29/2020 11 :06:17 PM(UTC-6)
Source App: iMessage: +
Body:
yes dude. i'm turning it into a riot


From: +                 Blake Patterson
Timestamp: 5/29/2020 11 :09:06 PM(UTC-6)
Source App: iMessage: +
Body:
A wave of anger just hit me harder than ever before.


From: +                 Jaxon Patton (owner)
Timestamp: 5/30/2020 11 :53:29 AM(UTC-6)
Source App: iMessage: +
Body:
i need to figure out how to turn it into one


From: +                 Jaxon Patton (owner)
Timestamp: 5/30/2020 11 :55:15 AM(UTC-6)
Source App: iMessage: +
Body:
all i gotta do is sneakily throw a rock through a window




                                                                                    FBl-01-01444


                                                                       FBl-01-01444
    Case 2:20-cr-00182-DBB Document 284-1 Filed 08/04/21 PageID.1708 Page 9 of 12


From: +                 Jaxon Patton (owner)
Timestamp: 5/30/2020 11 :55:23 AM(UTC-6)
Source App: iMessage: +
Body:
of the police station


From: +                 Jaxon Patton (owner)
Timestamp: 5/30/2020 1:21 :34 PM(UTC-6)
Source App: iMessage: +
Body:
i'm breaking things


From: +                 Blake Patterson
Timestamp: 5/30/2020 1:21 :55 PM(UTC-6)
Source App: iMessage: +
Body:
Prove it


From: +                 Blake Patterson
Timestamp: 5/30/2020 1:26:31 PM(UTC-6)
Source App: iMessage: +
Body:
Just sent it to you


From: +                 Jaxon Patton (owner)
Timestamp: 5/30/2020 3:05:36 PM(UTC-6)
Source App: iMessage: +
Body:
see my story?


From: +                 Drew Bradly
Timestamp: 5/30/2020 3: 10:34 PM(UTC-6)
Source App: iMessage: +
Body:
You're next to my sis


From: +
Timestamp: 5/30/2020 3:33:56 PM(UTC-6)




                                                                                    FBl-01-01445


                                                                       FBl-01-01445
   Case 2:20-cr-00182-DBB Document 284-1 Filed 08/04/21 PageID.1709 Page 10 of 12


Source App: iMessage: +
Body:
Wish I was there to break stuff with you guys.


From: +                Jaxon Patton (owner)
Timestamp: 5/30/2020 3:42: 13 PM(UTC-6)
Source App: iMessage: +
Body:
lol adam filmed me starting the fire


From: +                 Blake Patterson
Timestamp: 5/30/2020 3:46:44 PM(UTC-6)
Source App: iMessage: +
Body:
At the police station? I thought you were possibly


From: +                 Blake Patterson
Timestamp: 5/30/2020 3:46:47 PM(UTC-6)
Source App: iMessage: +
Body:
Pissing


From: +                Jaxon Patton (owner)
Timestamp: 5/30/2020 4:00: 15 PM(UTC-6)
Source App: iMessage: +
Body:
they're on adams phone. we just a fucked a cop car up with a cop in it


From: +                Jaxon Patton (owner)
Timestamp: 5/30/2020 4:00:27 PM(UTC-6)
Source App: iMessage: +
Body:
he literally had to curb hop his car to get out


From: +                Summerblaze
Timestamp: 5/30/2020 4:06:47 PM(UTC-6)
Source App: iMessage: +
Body:




                                                                                    FBl-01-01446


                                                                         FBl-01-01446
   Case 2:20-cr-00182-DBB Document 284-1 Filed 08/04/21 PageID.1710 Page 11 of 12


Burn the homeless


From: +               Jaxon Patton (owner)
Timestamp: 5/30/2020 7:50:33 PM(UTC-6)
Source App: iMessage: +
Body:
i'II have adam send me some real incriminating videos


From: +               Summerblaze
Timestamp: 5/30/2020 7:51 :57 PM(UTC-6)
Source App: iMessage: +
Body:
Looked fun!!


From: +               Drew Bradly
Timestamp: 5/30/2020 7:53: 15 PM(UTC-6)
Source App: iMessage: +
Body:
Wish I was there


From: +               Drew Bradly
Timestamp: 5/30/2020 7:53:23 PM(UTC-6)
Source App: iMessage: +
Body:
Pissin and shittin


From: +               Drew Bradly
Timestamp: 5/30/2020 7:55:03 PM(UTC-6)
Source App: iMessage: +
Body:
Ki was live and was trying to instigate so much shit


From: +               Jaxon Patton (owner)
Timestamp: 5/30/2020 8:01 :48 PM(UTC-6)
Source App: iMessage: +
Attachments:
#1: files\Video\lMG_8008.MOV
Body:




                                                                                    FBl-01-01447


                                                                      FBl-01-0144 7
   Case 2:20-cr-00182-DBB Document 284-1 Filed 08/04/21 PageID.1711 Page 12 of 12


look who started the fire lol


From: +
Timestamp: 5/31/2020 3:07:03 AM(UTC-6)
Source App: iMessage: +
Attachments:
#1: files\lmage\FullSizeRender_ 11.jpeg
#2: files\lmage\FullSizeRender_38.jpeg
Body:
Jax I spotted you on the news lol


From: +                 Drew Bradly
Timestamp: 5/31/2020 10:34:51 AM(UTC-6)
Source App: iMessage: +
Attachments:
#1: files\lmage\lMG_ 1385.JPG
#2: files\lmage\lMG_ 1384.JPG
#3: files\lmage\lMG_ 1383.jpeg
Body:




                                                                                    FBl-01-01448


                                                                      FBl-01-01448
